Citation Nr: 0322657	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  00-22 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In 
September 2002 the Board dismissed an accompanying 
application to reopen a claim for service connection for a 
back disability.


REMAND

In August 2002 the Board undertook additional development of 
the issue of service connection for bilateral hearing loss 
pursuant to 38 C.F.R. § 19.9(a)(2).  As a result of the 
development, a VA audiological examination report was 
obtained.  However, the United States Court of Appeals for 
the Federal Circuit recently invalidated the regulations that 
permitted the Board to consider additional evidence without 
prior RO review in absence of a waiver of such review by the 
veteran or his representative.  Disabled American Veterans 
et. al v. Secretary Of Veterans Affairs, Nos. 02-7304,-7305,-
7316 (Fed. Cir. May 2, 2003).  

The recent Board development requested that the veteran's ear 
examination be conducted by a medical doctor (M.D.) and that 
such specialist provide the requested opinion.  It was 
further requested that the opinion address a June 2002 
private medical opinion that was of record.  The requested 
opinion from the medical doctor is not of record.  

For the above reason, this case must be remanded for the 
following actions:  

1.  Please make arrangements with the 
appropriate VA medical facility (veteran 
has requested that he be examined in 
Columbus Georgia) for the veteran to 
undergo an examination by a medical 
specialist (M.D.) in ear disorders to 
determine the nature, severity, and 
etiology of any hearing loss.  The 
examiner is requested to obtain a 
detailed history of in-service and post-
service noise exposure.  If hearing loss 
is diagnosed per 38 C.F.R. § 3.385, it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that any hearing loss found is 
related to the veteran's military 
service, to include in service noise 
exposure.  Direct the examiner's 
attention to a June 2002 statement from 
Dr. John Schuler. A complete rational for 
any opinion expressed should be included 
in the examination report.

2.  Thereafter, the RO is requested to 
readjudicate the veteran's claims 
considering all the evidence added to the 
record since the last supplemental 
statement of the case.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case, containing notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence added to the record since 
the last supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response,

Thereafter, the case should be returned to the Board for 
further appellate consideration.  An appropriate period of 
time should be allowed for response.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).


